DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 12 and 25, the limitation “wherein said force causes acoustic contact between at least part of said second component and the second side of the tissue layer” renders the scope of the claim unclear. It is unclear how magnetic force causes to acoustic contact.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-19, 25-27, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (US 5,681,260).
Ueda et al. discloses a system and method of using (Fig. 57) comprising a first component (431; 432) for placement on a first side of a tissue layer (outside of tissue), the first component including a magnetic field source for generating a magnetic field (411; 431; 432; col. 27, line 59 to col. 28, line 18); and a second component (8) for placement on a second side of the tissue layer (inside tissue), the second component including a magnetic force receiver interacting with said magnetic field to generate a force between said first and said second component (col. 28, lines 21-47), wherein said force causes acoustic contact between at least part of said second component and the second side of the tissue layer (acoustic contact interpreted to be detectable by ultrasound; col. 29, lines 45-58), and wherein said acoustic contact allows ultrasonic visualization of said second component in acoustic contact with said tissue layer (col. 29, lines 45-58; col. 3, lines 28-30; two-dimensional position). With respect to claim 13, Ueda et al. discloses electromagnetic (col. 14, line 43-44). With respect to claim 14, Ueda et al. discloses a magnet (col. 14, line 43-44). With respect to claim 15, Ueda et al. discloses a paramagnetic material (aluminum; col. 8, line 40). With respect to claims 16-17, Ueda et al. discloses one or more echogenic properties (col. 29, lines 44-58; reflects or receives ultrasonic waves). With respect to claim 18, Ueda et al. discloses wherein the generated force between said first and second component is sufficient strength to cause the first component and the second component to move in convert (col. 28, lines 21-47 and 65-67). With respect to claim 19, Ueda et al. discloses an expandable balloon (83; col. 12, line 5-6). With respect to claims 26-27, Ueda et al. discloses magnetic attraction and repulsion (col. 28, lines 21-47).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 20-24 and 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 5,681,260) in view of Tai (US 2014/0180242).
Ueda et al. discloses the subject matter substantially as claimed except for the balloon comprises a material for receiving a needle or receiving a guidewire. However, Tai teaches in the same field of endeavor wherein the endoscopic balloon is configured to receive a needle or guidewire via the skin and stomach wall of the patient ([0045-0046]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Ueda et al. with the balloon configured to receive a needle or guidewire as taught by Tai in order to perform endoscopic procedures. With respect to claims 31-32, Ueda et al. dos not teach a therapeutic. However, Tai teaches in the same field of endeavor it is common to provide nutritional solutions or medicines directly into the stomach or intestines ([0003]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Ueda et al. with a therapeutic as taught by Tai during endoscopic procedures to provide nutritional solutions or medicines during the procedure.
Claims 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 5,681,260) in view of Tai (US 2014/0180242) as applied to claim 25, further in view of Silverstein (US 2010/0094116).
Ueda et al. discloses the subject matter substantially as claimed except for a biopsy. However, Silverstein teaches in the same field of endeavor comprising a biopsy, aspiration, or therapy to  provide diagnosis and therapy during endoscopic procedures ([0242]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Ueda et al. with a biopsy as taught by Silverstein in order to provide diagnosis and therapy during endoscopic procedures. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793